Allowable Subject Matter
Claims 3-5 and 7 are allowed.  
Claim 3 is allowed since none of the prior art, alone or in combination, teaches 
a display device comprising:
a first shift register configured to output a first shift signal;
a first demultiplexer coupled to the first shift register and configured to receive the first shift signal and output a plurality of first gate driving signals;
a controller configured to output a plurality of clock signals, wherein the first demultiplexer outputs the plurality of first gate driving signals according to the first shift signal and the plurality of clock signals, and wherein the first demultiplexer comprises a plurality of transistors, each having a first terminal coupled to the first shift register for receiving the first shift signal, a second terminal configured to output a corresponding first gate driving signal of the plurality of first gate driving signals, and a control terminal configured to receive a corresponding clock signal of the plurality of clock signals;
a plurality of first gate lines configured to receive the plurality of first gate driving signals; and
a plurality of rows of first sub-pixels, each row of first sub-pixels being coupled to a corresponding first gate line of the plurality of first gate lines;
wherein first sub-pixels of a same row are configured to emit light of a same color.  
Claim 5 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising:

a first demultiplexer configured to receive a first shift signal and output a plurality of first gate driving signals wherein the first demultiplexer outputs the plurality of first gate driving signals according to the first shift signal and the plurality of clock signals, and wherein the first demultiplexer comprises a plurality of transistors, each having a first terminal configured to receive the first shift signal, a second terminal configured to output a corresponding first gate driving signal of the plurality of first gate driving signals, and a control terminal configured to receive a corresponding clock signal of the plurality of clock signals;
a plurality of first gate lines coupled to the first demultiplexer and configured to receive the plurality of first gate driving signals; and
a plurality of first sub-pixels, each coupled to a corresponding first gate line of the plurality of first gate lines;
wherein first sub-pixels corresponding to a same first gate line of the plurality of first gate lines are configured to emit light of a same color.
Claims 4 and 7 are allowed for being dependent upon aforementioned independent claims 3 and 5, respectively.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 8 recite a configuration of the multiplexer which is depicted in Fig. 8 such that the first transistors (independent claim 5) with “each having a first terminal configured to receive the first shift signal, a second terminal configured to output a corresponding first gate driving signal of the plurality of gate driving signals, and a control terminal configured to receive a corresponding clock signal of the plurality of clock signals”.   Claims 6 and 8 recite “an inverter” which does not appear to be supported by this configuration of the first demultiplexer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2016/0189683 A1 to Chen et al (“Chen”) in view of US Patent Pub. 2003/0174115 A1 to Washio et al (“Washio”).
As to claim 1, Chen discloses a display device (See Fig. 1) comprising: 
a first shift register (121_1) configured to output a first shift signal; 
(123_1) coupled to the first shift register and configured to receive the first shift signal and output a plurality of first gate driving signals; 
a controller configured to output a plurality of clock signals, wherein the first demultiplexer outputs the plurality of first gate driving signals according to the first shift signal and the plurality of clock signals, and wherein the first demultiplexer comprises a plurality of transistors (16a-16d), each having a first terminal configured to receive a corresponding clock signal of the plurality of clock signals (CK1-CK4), a second terminal configured to output a corresponding first gate driving signal of the plurality of first gate driving signals (G1-G4), and a control terminal coupled to the first shift register (SC11), 
a plurality of first gate lines (G1-G4) configured to receive the plurality of first gate driving signals; and 
a plurality of rows of first sub-pixels (G1 has pixels PX), each row of first sub-pixels being coupled to a corresponding first gate line of the plurality of first gate lines.    
Chen fails to disclose wherein the plurality of transistors are P-type transistors, the first demultiplexer comprises an inverter, and the control terminal of each transistor is coupled to the first shift register through the inverter; 
Washio discloses a display device (See Fig. 1) wherein the plurality of transistors are P-type transistors (See Fig. 5, P1; See Fig. 1, F1), the first demultiplexer comprises an inverter (I1), and the control terminal of each transistor is coupled to the first shift register through the inverter (See Fig. 1).  

Chen in view of Washio fails to disclose wherein first sub-pixels of a same row are configured to emit light of a same color. 
Park discloses wherein first sub-pixels of a same row are configured to emit light of a same color (See Fig. 13, R).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen in view of Washio with the teachings of Park wherein first sub-pixels of a same row are configured to emit light of a same color, as suggested by Park thereby similarly using known configurations for arranging subpixels which were known in the prior art in the display of Chen.  
As to claim 2, Chen in view of Washio discloses wherein the inverter (Washio, Fig. 1, I1) is configured to convert a high voltage level of the first shift register (13) to a low voltage level and the plurality of transistors of the first demultiplexer are turned on to output the first gate driving signals when the clock signals are raised to a high voltage level (Washio, See Fig. 6).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624